SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

196
KA 14-00808
PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

WILLIAM R. PALMER, DEFENDANT-APPELLANT.


WILLIAM R. PALMER, DEFENDANT-APPELLANT PRO SE.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (HEATHER PARKER
HINES OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered February 20, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law, the plea is vacated, and the matter
is remitted to Ontario County Court for further proceedings on the
indictment.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal sale of a controlled substance in the third
degree (Penal Law § 220.39 [1]), defendant contends that reversal of
the judgment and vacatur of the plea are required because County Court
failed to advise him, at the time of the plea, of the period of
postrelease supervision that would be imposed at sentencing. We agree
(see People v Turner, 24 NY3d 254, 259; People v Catu, 4 NY3d 242,
245; People v Corsaro, 128 AD3d 1538, 1538). In light of our
determination, we do not address defendant’s remaining contentions.




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court